--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

EXHIBIT 10.4
SEVERANCE AND CHANGE IN CONTROL PROTECTION AGREEMENT
 
 
THIS SEVERANCE AND CHANGE IN CONTROL PROTECTION AGREEMENT (this "Agreement") is
made and entered into as of the ___ day of _________, 2012 by and between
Standard Pacific Corp., a Delaware corporation (the "Company") and _____________
(the "Executive").
 
WHEREAS, the Executive has made and is expected to make a major contribution to
the profitability, growth and financial strength of the Company;
 
WHEREAS, the Company considers the continued availability of the Executive's
services, managerial skills and business experience to be in the best interest
of the Company and its stockholders and desires to assure the continued services
of the Executive on behalf of the Company; and
 
WHEREAS, the Executive is willing to remain in the employ of the Employer upon
the understanding that the Employer will provide him or her with income security
and health benefits in accordance with the terms and conditions contained in
this Agreement.
 
NOW, THEREFORE, in consideration of the foregoing premises and the mutual
covenants herein contained, and for other good and valuable consideration, the
receipt and adequacy of which are hereby acknowledged, the parties agree as
follows:
 
1.           Definitions. Whenever the following terms are used in this
Agreement, they shall have the meaning specified below unless the context
clearly indicates to the contrary:
 
1.01           "Annual Compensation Amount" shall mean the sum of (i) the
Executive’s annual base salary for the year in which the Date of Termination
occurs (ignoring for this purpose any reduction that would constitute grounds
for a Good Reason resignation), and (ii) the Bonus Amount.
 
1.02           "Board" shall mean the Board of Directors of the Company.
 
1.03           "Bonus Amount" shall mean (i) if Section 3.01 applies, the
Executive’s target annual cash bonus for the calendar year immediately preceding
the calendar year in which the Date of Termination occurs (or, if the Date of
Termination is in 2012, the actual cash bonus paid to the Executive with respect
to 2011, annualized if the Executive was not employed by the Company for the
entire calendar year 2011) or (ii) if Section 3.02 applies, the Executive’s
target annual cash bonus for the calendar year in which the Date of Termination
occurs.
 
1.04           "Cause" shall mean the occurrence or existence of any of the
following with respect to the Executive:
 
(a)           the Executive's conviction by, or entry of a plea of guilty or
nolo contendere in, a court of competent and final jurisdiction for any crime
involving moral turpitude or any felony punishable by imprisonment in the
jurisdiction involved;
 
(b)           whether prior to or subsequent to the date hereof, the Executive's
willfully engaging in dishonest or fraudulent actions or omissions which
 
 

--------------------------------------------------------------------------------

 
 results directly or indirectly in any demonstrable material financial or
economic harm to the Company or its affiliates;
 
(c)           the Executive’s willful breach or willful and habitual neglect of
his or her material duties, and such breach or neglect remains uncured for a
period of thirty (30) days after written notice from the Company;
 
(d)           the repeated non-prescription use of any controlled substance
which in the Board's reasonable determination renders the Executive unfit to
serve in his or her capacity as an officer or employee of the Company or its
affiliates; or
 
(e)           the Executive's intentional or reckless destruction of substantial
property or assets of the Company or its affiliates.
 
The Executive shall not be deemed to have been terminated for Cause unless and
until there shall have been delivered to the Executive a Notice of Termination
and a certified copy of a resolution of the Board adopted by the affirmative
vote of not less than a majority of the entire membership of the Board (other
than the Executive if he or she is a member of the Board at such time) at a
meeting called and held for that purpose and at which the Executive was given an
opportunity to be heard, finding that the Executive was guilty of conduct
constituting Cause based on reasonable evidence, specifying the particulars
thereof in detail.  For purposes hereof, no act or failure to act on the
Executive's part shall be considered "willful" unless done or omitted to be done
by him or her not in good faith and without reasonable belief that his or her
action or omission was in the best interest of the Company.
 
1.05           "Change in Control" shall mean the occurrence of any of the
following:
 
(a)           any "person" (as such term is used in Sections 13(d) and 14(d) of
the Exchange Act) or group of persons acting in concert (other than the Company
or any subsidiary thereof or any employee benefit plan of the Company or any
subsidiary thereof, or any underwriter in connection with a firm commitment
public offering of the Company's capital stock) becomes the "beneficial owner"
(as such term is defined in Rule 13d-3 of the Exchange Act except that a person
shall also be deemed the beneficial owner of all securities which such person
has a right to acquire, whether or not such right is presently exercisable),
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the Company's then outstanding
securities ordinarily having the right to vote in the election of directors
("voting stock");
 
(b)           during any period subsequent to the date of this Agreement, a
majority of the members of the Board shall not for any reason be the individuals
who at the beginning of such period constitute the Board or those persons who
are nominated as new directors by a majority of the current directors or their
successors who have been so nominated;
 
(c)           there shall be consummated any merger, consolidation (including a
series of mergers or consolidations), or any sale, lease, exchange or other
transfer (in one transaction or a series of related transactions) of all, or
substantially all, of the assets of the Company (meaning assets representing
fifty percent (50%) or more of the net tangible assets of the Company and its
subsidiaries, taken as a whole, or generating fifty percent (50%) or more of the
operating cash flow of the Company and its
 
 
2

--------------------------------------------------------------------------------

 
    subsidiaries, taken as a whole, in each case measured over the Company's
last four full fiscal quarters), or any other similar business combination or
transaction, but excluding any business combination or transaction which
    would result in the holders of the Company’s voting stock outstanding
immediately prior thereto continuing to hold (either by ownership of such voting
stock or by such voting stock being converted into voting stock of the
    surviving entity) more than seventy percent (70%) of the combined voting
power of the voting stock of the Company (or such surviving entity) outstanding
immediately after giving effect to such business combination or
    transaction;
 
(d)           the adoption of any plan or proposal for the liquidation or
dissolution of the Company; or
 
(e)           the occurrence of any other event that would be required to be
reported in response to Item 6(e) of Schedule 14A of Regulation 14A of the
Exchange Act as in effect on the date hereof.
 
For the avoidance of doubt, the acquisition of additional interests in the
Company or assets of the Company by MP CA Homes LLC or any affiliate thereof
shall not be deemed to result in a Change in Control.
 
1.06           "Code" shall mean the Internal Revenue Code of 1986, as amended.
 
1.07           "Company" shall mean Standard Pacific Corp., a Delaware
corporation, and, as permitted by Section 9.04, its successors and assigns.
 
1.08           "Date of Termination" shall mean the earliest to occur of the
following events: (a) if the Executive's employment is terminated by his death,
the date of his death, (b) if the Executive's employment is terminated due to a
Disability, thirty (30) days after the Notice of Termination is given (provided
that the Executive shall not have returned to the performance of his or her
duties on a full-time basis during such period), (c) if the Executive's
employment is terminated pursuant to a termination for Cause, the date specified
in the Notice of Termination, and (d) if the Executive's employment is
terminated for any other reason, fifteen (15) days after delivery of the Notice
of Termination unless otherwise agreed by the Executive and the Company.
 
1.09           "Disability" shall mean if, as a result of the Executive's
injury, illness or other physical or mental impairment, the Executive shall have
been unable to perform his or her material duties with the Employer on a
full-time basis for four (4) months of any consecutive six (6) month period due
to a condition that is reasonably expected to last at least twelve (12)
months.  Any determination of Disability shall be made by the Company in good
faith.
 
1.10           "Effective Date" shall mean the date hereof.
 
1.11           "Employer" shall mean the Company or its subsidiary employing
Executive, provided however, that nothing contained herein shall prohibit the
Company or another of its subsidiaries from fulfilling any obligation of the
employing entity to the Executive hereunder and for purposes of this Agreement
any such action will be deemed the act of the Employer, and provided further
that for purposes of calculating tenure with Employer, time employed by the
Company or any of its subsidiaries shall be considered tenure with the Employer.
 
3

--------------------------------------------------------------------------------

 
1.12           "Exchange Act" shall mean the Securities Exchange Act of 1934, as
amended.
 
1.13           "Good Reason" shall mean the occurrence of any of the following
without the Executive's express written consent following a Change in Control:
 
(a)           (i)           the assignment to the Executive of any duties
materially and adversely inconsistent with the Executive's positions, duties,
responsibilities and status;
 
       (ii)           a material adverse alteration in the nature of the
Executive's reporting responsibilities, titles, or offices with Employer, or
 
      (iii)           any removal of the Executive from, or any failure to
reelect the Executive to, any positions held by the Executive immediately prior
to the Change in Control, except in connection with a termination of the
employment of the Executive for Cause, Disability, or as a result of the
Executive's death or by the Executive other than for Good Reason;
 
(b)           a reduction by the Employer in the Executive's base salary;
 
(c)           a (i) reduction in the Executive’s target annual cash bonus
opportunity or equity incentive opportunity (provided, however, that if either
the target annual cash bonus opportunity or equity incentive opportunity is
reduced but the aggregate of such opportunities is not reduced, this
subparagraph (c)(i) shall not apply), or (ii) material reduction in the
aggregate value of the employee benefits made available to the Executive;
 
(d)           any material breach by the Company of any provision of this
Agreement or any other material agreement between the Company and the Executive;
or
 
(e)           the requirement by the Employer that the Executive's principal
place of employment be relocated more than thirty-five (35) miles from his or
her place of employment prior to the Change in Control, or that the Executive
must travel on the Employer's business to an extent materially greater than the
Executive's customary business travel obligations prior to the Change in
Control.
 
Notwithstanding the foregoing, (i) across-the-board reductions in total
compensation of all full-time Company employees by no more than 15% that apply
to the Executive on the same basis as to all other such employees shall not
result in Good Reason under paragraph (b) or (c) hereof, and  (ii) the Executive
will not be deemed to have “Good Reason” to terminate the Executive’s employment
hereunder unless (x) the Executive provides the Board with a written notice
detailing the specific circumstances alleged to constitute Good Reason within
thirty (30) days after the first occurrence of such circumstances, (y) the
Company is given a period of thirty (30) days following receipt of such written
notice to cure the applicable Good Reason condition, if susceptible to cure, and
(z) the Executive actually terminates employment within ninety (90) days
following the expiration of the Company’s thirty (30)-day cure period.  If the
Executive does not so terminate, any claim of such circumstances of “Good
Reason” shall be deemed irrevocably waived by the Executive.
 
4

--------------------------------------------------------------------------------

 
In addition, it shall not constitute Good Reason solely because the Company
places the Executive on “garden leave” for a period of up to thirty (30) days
(i) during the period described in (y) of the immediately-preceding paragraph
during which time the Company determines whether the grounds for such Good
Reason resignation exist or (ii) while the Company determines whether it has
“Cause” to terminate the Executive’s employment; provided that, during such
period, the Company shall continue to provide the Executive the base salary,
employee benefits and other compensation that would otherwise be payable to the
Executive during such period as an active employee.
 
1.14           "Notice of Termination" shall mean a written notice which shall
indicate the specific termination provision in this Agreement relied upon and
shall set forth in reasonable detail the facts and circumstances claimed to
provide a basis for termination of the Executive's employment under the
provision so indicated.
 
1.15           "Pro Rata Bonus" shall mean the product of (a) the greater of (i)
the Executive’s target annual cash bonus for the calendar year preceding the
calendar year in which the Change in Control occurred or (ii) the Executive’s
target annual cash bonus for the calendar year in which the Date of Termination
occurs, and (b) a fraction, (x) the numerator of which is the number of days up
to and including the Date of Termination in the calendar year in which the Date
of Termination occurs, and (y) the denominator of which is 365.
 
1.16           "Termination of Employment" shall mean the time when the
employee-employer relationship between the Executive and the Employer is
terminated for any reason, voluntarily or involuntarily, with or without Cause,
including, without limitation, a termination by reason of resignation, discharge
(with or without Cause), Disability, death or retirement, but excluding
terminations where there is a simultaneous re-employment by the Company or a
subsidiary of the Company; provided that such event constitutes a “separation
from service” within the meaning of Section 409A of the Code.
 
2.           Term.  This Agreement shall terminate, except to the extent that
any obligation of the Company hereunder remains unpaid as of such time, upon the
earliest to occur of:  (a) the second anniversary of the Effective Date; (b) the
Termination of Employment of the Executive with the Employer based on Death,
Disability, or Cause or by the Executive (other than for Good Reason following a
Change in Control); and (c) two (2) years after the date of a Change in
Control.  Notwithstanding the foregoing, under clause (a) hereof, on each
anniversary of the Effective Date, the term of this Agreement automatically
shall be extended for one additional year, unless not less than thirty (30) days
prior to such anniversary the Company notifies the Executive in writing that it
does not wish to extend the term of this Agreement.
 
3.           Termination of Employment of Executive.
 
3.01           Termination by Company without Cause Outside Change in Control
Context.  If the Employer terminates the Executive’s employment without Cause
(other than due to death or Disability) before a Change in Control or more than
two (2) years after a Change in Control (provided, that if the Termination of
Employment occurs prior to a Change in Control but after a definitive agreement
that would effect a Change in Control is entered into and at the request of the
acquiror, Section 3.02 shall apply), the Company shall provide the Executive the
following benefits, subject to Section 3.05:
 
5

--------------------------------------------------------------------------------

 
(a)           The Company shall pay the Executive a lump sum cash payment on the
30th day following the Date of Termination an amount equal to [one] [one and
one-half] [two] times the Executive’s Annual Compensation Amount.
 
(b)           If the Executive elects COBRA continuation coverage, the Company
shall pay the entire premiums for such coverage for the Executive and his
qualified dependents until the earlier of (i) when such coverage is no longer
legally required under COBRA or (ii) [12 months] [18 months] [24 months]
following the Date of Termination (provided, however, that if the Company’s
payment of the cost of such coverage would result in an excise tax on the
Company pursuant to the Patient Protection and Affordable Care Act, the Company
shall instead pay the amount of such premiums to the Executive in cash on a
monthly basis).
 
(c)           Any equity awards shall be treated as specified in the applicable
plan and award agreement.
 
3.02           Termination by Company without Cause or Resignation by Executive
for Good Reason in Change in Control Context.  If the Employer terminates the
Executive’s employment without Cause (other than due to death or Disability) or
the Executive resigns for Good Reason, in either case within two (2) years
following a Change in Control, or the Termination of Employment without Cause
occurs prior to a Change in Control, but after a definitive agreement that would
effect a Change in Control is entered into and at the request of the acquiror,
the Company shall provide the Executive the following benefits, subject to
Section 3.05:
 
(a)           The Company shall pay the Executive a lump sum cash payment on the
30th day following the Date of Termination in an amount equal to the sum of (A)
[one][two][three] times the Executive’s Annual Compensation Amount, and (B) a
Pro Rata Bonus.
 
(b)           For a period of [one][two][three] years following the Date of
Termination, the Company shall provide the Executive and his qualified
beneficiaries, at the Company’s sole cost, the same medical, dental and vision
benefits provided to its active executive officers.  Such coverage shall not be
deemed to constitute “alternative coverage” for purposes of COBRA.
 
(c)           All of Executive’s equity awards outstanding immediately prior to
the Date of Termination shall fully vest and, to the extent relevant, become
exercisable.  Each stock option and stock appreciation right held by the
Executive shall remain exercisable for the shorter of one (1) year following the
Date of Termination or the maximum term of such option or stock appreciation
right.
 
3.03           Termination Due to Death or Disability.  If the Executive’s
employment terminates due to death or Disability:
            
             (a)           The Executive (or, as applicable, the Executive’s
estate) shall be paid an amount equal to the product of (i) the annual cash
bonus the Executive would have been paid for the calendar year in which the Date
of Termination occurs had the Executive remained employed through the date of
payment, and (ii) a fraction, the numerator of which is the number of days in
such calendar year from January 1 through the Date of Termination, and the
denominator of which is 365.  Such amount shall be
 
6

--------------------------------------------------------------------------------

 
paid to the Executive (or, as applicable, the Executive’s estate) at the same
time annual bonuses for such calendar year are paid to executives generally, and
in all events no later than March 15 of the year following the year in which the
Date of Termination occurs.
 
             (b)           Any equity awards shall be treated as specified in
the applicable plan and award agreement.
 
3.04           Accrued Benefits.  Upon the Executive’s Termination of Employment
for any reason, in addition to any amounts that may be payable pursuant to
Section 3.01, 3.02 or 3.03, the Executive shall receive from the Company
payments for (i) any and all earned and unpaid portion of his then effective
base salary (on or before the first regular payroll date following the Date of
Termination); (ii) accrued but unused vacation/paid time-off; (iii) any and all
unreimbursed business expenses (in accordance with the Company’s reimbursement
policy); and (iv) any other benefits the Executive is entitled to receive as of
the Date of Termination under the employee benefit plans of the Company.  Such
payments shall be made no later than March 15 of the calendar year following the
calendar year in which the Date of Termination occurs (or, with respect to (iv),
at the time specified in the applicable employee benefit plan).
 
3.05           Release of Claims.  The payment and provision of the payments and
benefits under Sections 3.01, 3.02 and 3.03 is conditioned upon and subject to
the Executive’s (or, as applicable, the Executive’s estate’s) execution of the
Company’s standard form of Release of Claims (the “Release of Claims”) within
twenty-one (21) days following the Date of Termination and the Executive (or, as
applicable, the Executive’s estate) not revoking such Release of Claims.  The
payments and benefits described in Section 3.04 are not subject to a Release of
Claims.
 
3.06           Notice of Termination.  Any termination of the Executive's
employment by the Employer or by the Executive (other than termination based on
the Executive's death) shall be communicated by the terminating party in a
Notice of Termination to the other party hereto.
 
3.07           Limitation on Certain Payments.
 
(a)           In the event the Company reasonably determines, based upon the
advice of the independent public accountants for the Company, that part or all
of the consideration, compensation or benefits to be paid to the Executive under
this Agreement constitute “parachute payments” under Section 280G(b)(2) of the
Code, then, if the aggregate present value of such parachute payments,
singularly or together with the aggregate present value of any consideration,
compensation or benefits to be paid to the Executive under any other plan,
arrangement or agreement which constitute “parachute payments” (collectively,
the “Parachute Amount”) exceeds 2.99 times the Executive’s “base amount”, as
defined in Section 280G(b)(3) of the Code (the “Executive Base Amount”), the
amounts constituting “parachute payments” which would otherwise be payable to or
for the benefit of the Executive shall be reduced to the extent necessary so
that the Parachute Amount is equal to 2.99 times the Executive Base Amount (the
“Reduced Amount”); provided that such amounts shall not be so reduced if the
Executive determines, based upon the advice of an independent nationally
recognized public accounting firm (which may, but need not be the independent
public accountants of the Company), that (x) the aggregate present value of the
consideration, compensation and benefits is at least one hundred ten percent
(110%) of the Executive Base Amount, and (y) without such reduction the
Executive would be entitled to receive and retain, on a net
 
7

--------------------------------------------------------------------------------

 
    after-tax basis (including, without limitation, any excise taxes payable
under Section 4999 of the Code), an amount which is greater than the amount, on
a net after-tax basis, that the Executive would be entitled to retain
    upon  his receipt of the Reduced Amount.
 
(b)           If the determination made pursuant to Section 3.07(a) results in a
reduction of the payments that would otherwise be paid to the Executive except
for the application of Section 3.07(a), the amounts payable or benefits to be
provided to the Executive shall be reduced such that the reduction of
compensation to be provided to the Executive is minimized.  In applying this
principle, the reduction shall be made in a manner consistent with the
requirements of Section 409A of the Code, and where two economically equivalent
amounts are subject to reduction but payable at different times, such amounts
shall be reduced on a pro rata basis (but not below zero).
 
(c)           As a result of the uncertainty in the application of Section 280G
of the Code at the time of a determination hereunder, it is possible that
payments will be made by the Company which should not have been made under
Section 3.07(a) (“Overpayment”) or that additional payments which are not made
by the Company pursuant to Section 3.07(a) should have been made
(“Underpayment”).  In the event that there is a final determination by the
Internal Revenue Service, or a final determination by a court of competent
jurisdiction, that an Overpayment has been made, any such Overpayment shall be
repaid by the Executive to the Company together with interest at the applicable
Federal rate provided for in Section 7872(f)(2) of the Code.  In the event that
there is a final determination by the Internal Revenue Service, a final
determination by a court of competent jurisdiction or a change in the provisions
of the Code or regulations pursuant to which an Underpayment arises under this
Agreement, any such Underpayment shall be promptly (and in all events no later
than December 31 of the calendar year following the calendar year in which the
applicable tax is remitted) paid by the Company to or for the benefit of the
Executive, together with interest at the applicable Federal rate provided for in
Section 7872(f)(2) of the Code.
 
4.           No Mitigation.  The Executive shall not be required to mitigate the
amount of any payments provided for by this Agreement by seeking employment or
otherwise, nor shall the amount of any cash payments or benefit provided under
this Agreement be reduced by any compensation or benefit earned by the Executive
after his Date of Termination (except as provided with respect to COBRA coverage
in Section 3.01(b) above).  Notwithstanding the foregoing, if the Executive is
entitled, by operation of any applicable law, to unemployment compensation
benefits or benefits under the Worker Adjustment and Retraining Act of 1988
(known as the "WARN" Act) in connection with the termination of his or her
employment in addition to those required to be paid to him or her under this
Agreement, then to the extent permitted by applicable statutory law governing
severance payments or notice of termination of employment, the Company shall be
entitled to offset the amounts payable hereunder by the amounts of any such
statutorily mandated payments.
 
5.           Limitation on Rights.
 
5.01           No Employment Contract.  This Agreement, including the recitals
hereto, shall not be deemed to create a contract of employment between the
Employer and the Executive and shall create no right in the Executive to
continue in the Employer's employment for any specific period of time, or to
create any other rights in the Executive or obligations on the part of the
Company or its subsidiaries, except as expressly set forth herein. Except as
expressly set forth herein, this Agreement shall not restrict the right of the
Employer to terminate
 
8

--------------------------------------------------------------------------------

 
the Executive’s employment at any time for any reason or no reason, or restrict
the right of the Executive to terminate his or her employment.
 
5.02           No Other Exclusions.  Except as provided in Section 9.02(b), this
Agreement shall not be construed to exclude the Executive from participation in
any other compensation or benefit programs in which he or she is specifically
eligible to participate either prior to or following the execution of this
Agreement, or any such programs that generally are available to other executive
personnel of the Company, nor shall it affect the kind and amount of other
compensation to which the Executive is entitled; provided, however, that if
amounts are payable pursuant to Section 3.01 or 3.02 hereof, such amounts are in
lieu of any amounts payable under any severance plan or policy.
 
6.           Legal Fees and Expenses.  If any dispute arises between the parties
with respect to the interpretation or performance of this Agreement, the
prevailing party in any arbitration or proceeding shall be entitled to recover
from the other party its reasonable attorneys’ fees, arbitration or court costs
and other expenses incurred in connection with any such proceeding.  Amounts, if
any, paid to the Executive under this Section 6 shall be in addition to all
other amounts due to the Executive pursuant to this Agreement.
 
7.           Non-Alienation of Benefits.  Except in so far as this provision may
be contrary to applicable law, no sale, transfer, alienation, assignment,
pledge, collateralization or attachment of any benefits under this Agreement
shall be valid or recognized by the Company.
 
8.           Executive Acknowledgment.  The Executive acknowledges that he or
she has consulted with or has had the opportunity to consult with independent
counsel of his or her choice concerning this Agreement, that he or she has read
and understands this Agreement and is fully aware of its legal effect.
 
9.           Miscellaneous.
 
9.01           Duties on Termination.  Upon Termination of Employment of
Executive for any reason, the Executive or his or her personal representative
shall deliver promptly to the Company all equipment, notebooks, documents,
memoranda, reports, files, books, keys, correspondence, lists or other written
or graphic records, and the like, relating to the business of the Company or its
subsidiaries, and all other property of the Company or its subsidiaries, which
are then in the Executive's possession or his or her personal representative or
under his or her control.
 
9.02           Entire Agreement.
 
             (a)           This Agreement constitutes the entire understanding
and sole and entire agreement between the parties with respect to the subject
matter hereof and supersedes all prior and contemporaneous agreements
(including, without limitation, any Change in Control Agreement previously in
effect), negotiations and discussions between the parties hereto and/or their
respective counsel and representatives with respect to the subject matter
covered hereby.
 
             (b)           The severance payments to be made to the Executive
hereunder are paid in lieu of any other salary or bonus payments from the
Company or its affiliates to which Executive might otherwise be entitled upon
Termination of Employment (irrespective of any term to the contrary contained in
any other written
 
9

--------------------------------------------------------------------------------

 
or oral agreement, or under any plan, arrangement, or policy of the Company or
any of its affiliates).
 
9.03           Amendments.  This Agreement may be changed, amended or modified
only by a written instrument executed by both of the parties hereto.
 
9.04           Assignment and Binding Effect.
 
             (a)           Neither this Agreement nor the rights or obligations
hereunder shall be assignable by the Executive or the Company except that this
Agreement shall be assignable to, binding upon and inure to the benefit of any
successor of the Company, and any successor shall be deemed substituted for the
Company upon the terms and subject to the conditions hereof'.
 
             (b)           The Company will require any successor (whether by
purchase of assets, merger, consolidation or otherwise) to all or substantially
all of the business and/or assets of the Company to expressly assume and agree
to perform all of the obligations of the Company under this Agreement (including
the obligation to cause any subsequent successor to also assume the obligations
of this Agreement) unless such assumption occurs by operation of law.  Nothing
in this Section 9.04 is intended, however, to require that a person or group
referred to in Section 1.05(a) as being the beneficial owner of shares of stock
of the Company assume the obligations under this Agreement as a result of such
stock ownership.
 
9.05           No Waiver.  No waiver of any term, provision or condition of this
Agreement, whether by conduct or otherwise, in any one or more instances shall
be deemed or be construed as a further or continuing waiver of any such term,
provision or condition or as a waiver of any other term, provision or condition
of this Agreement.
 
9.06           Rules of Construction.
 
             (a)           This Agreement has been negotiated and executed in,
and shall be governed by and construed in accordance with the laws of, the State
of California.  Captions contained in this Agreement are for convenience of
reference only and shall not be considered or referred to in resolving questions
of interpretation with respect to this Agreement.
 
             (b)           If any provision of this Agreement is held by a court
to be illegal, invalid or unenforceable under any present or future law, and if
the rights or obligations of any party hereto under this Agreement will not be
materially and adversely affected thereby, (i) such provision will be fully
severable, (ii) this Agreement will be construed and enforced as if such
illegal, invalid or unenforceable provision had never comprised a part hereof,
(iii) the remaining provisions of this Agreement will remain in full force and
effect and will not be affected by the illegal, invalid or unenforceable
provision or by its severance herefrom and (iv) in lieu of such illegal, invalid
or unenforceable provision, there will be added automatically as a part of this
Agreement a legal, valid and enforceable provision as similar in terms to such
illegal, invalid or unenforceable provision as may be possible.
 
9.07           Notices.  Any notice required or permitted by this Agreement
shall be in writing, delivered by hand, or sent by registered or certified mail,
return receipt requested, or by
 
10

--------------------------------------------------------------------------------

 
recognized courier service (regularly providing proof of delivery), addressed to
the Board and the Company, at the Company's then principal office, or to the
Executive at the address set forth under the Executive's signature below, as the
case may be, or to such other address or addresses as any party hereto may from
time to time specify in writing and deliver to the other party.  Notices shall
be deemed given when received.
 
9.08           Tax Withholding.  All payments made pursuant to this Agreement
are subject to all applicable tax withholdings.
 
9.09           Section 409A.  The parties intend that any compensation, benefits
and other amounts payable or provided to the Executive under this Agreement be
paid or provided in compliance with Section 409A of the Internal Revenue Code
and all regulations, guidance, and other interpretative authority issued
thereunder (collectively, “Section 409A”) such that there will be no adverse tax
consequences, interest, or penalties for the Executive under Section 409A as a
result of the payments and benefits so paid or provided to him.  The parties
agree to modify this Agreement, or the timing (but not the amount) of the
payment hereunder of severance or other compensation, or both, to the extent
necessary to comply with and to the extent permissible under Section 409A.  In
addition, notwithstanding anything to the contrary contained in any other
provision of this Agreement, the payments and benefits to be provided the
Executive under this Agreement shall be subject to the provisions set forth
below.
 
(a)           In the case of any amounts that are payable to the Executive under
this Agreement, or under any other “nonqualified deferred compensation plan”
(within the meaning of Section 409A) maintained by the Company in the form
of  installment payments, (i) the Executive’s right to receive such payments
shall be treated as a right to receive a series of separate payments under
Treas. Reg. §1.409A-2(b)(2)(iii), and (ii) to the extent any such plan does not
already so provide, it is hereby amended as of the date hereof to so provide,
with respect to amounts payable to the Executive thereunder.
 
(b)           If the Executive is a “specified employee” within the meaning of
Section 409A at the time of his “separation from service” within the meaning
of  Section 409A, then any payment otherwise required to be made to him or her
under this Agreement on account of his separation from service, to the extent
such payment (after taking in to account all exclusions applicable to such
payment under Section 409A) is properly treated as deferred compensation subject
to Section 409A, shall not be made until the first business day after (i) the
expiration of six months from the date of the Executive’s separation from
service, or (ii) if earlier, the date of the Executive’s death (the “Delayed
Payment Date”).  On the Delayed Payment Date, there shall be paid to the
Executive or, if the Executive has died, to the Executive’s estate, in a single
cash lump sum, an amount equal to aggregate amount of the payments delayed
pursuant to the preceding sentence.
 
(c)           To the extent that the reimbursement of any expenses or the
provision of any in-kind benefits pursuant to this Agreement is subject to
Section 409A, (i) the amount of such expenses eligible for reimbursement, or
in-kind benefits to be provided hereunder during any one calendar year shall not
affect the amount of such expenses eligible for reimbursement or in-kind
benefits to be provided hereunder in any other calendar year; provided, however,
that the foregoing shall not apply to any limit on the amount of any expenses
incurred by the Executive that may be reimbursed or paid under the terms of the
Company’s medical plan, if such limit is imposed on all similarly situated
participants in such plan; (ii) all such expenses eligible for reimbursement
 
11

--------------------------------------------------------------------------------

 
hereunder shall be paid to the Executive as soon as administratively practicable
after any documentation required for reimbursement for such expenses has been
submitted, but in any event by no later than December 31 of the calendar year
following the calendar year in which such expenses were incurred; and (iii) the
Executive’s right to receive any such reimbursements or in-kind benefits shall
not be subject to liquidation or exchange for any other benefit.
 
[Signature page follows]

 
12

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, this Agreement has been executed and delivered by the
parties hereto as of the date first above written.
 


STANDARD PACIFIC CORP.
 
By:                                                           
 
Name:
Title:
 
 
 
EXECUTIVE
 
 
 
Name:
Address:
 
 
 
   

 
13
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------